Case 1:21-cr-20445-JEM Document 1 Entered on FLSD Docket 08/31/2021 Page 1 of KS
                                                                              6


                                                                                           Aug 31, 2021

                             UNITED STA TES DISTW CT COU RT
                             SO UTH ERN DISTRICT OF FLO RIDA
                     21-20445-CR-MARTINEZ/BECERRA
                             CA SE N O .
                                         18U.S.C.j641
                                         18U.S.C.j981(a)(1)(C)
     UM TED STATES O F AW          RICA,



     CLAUD ETTE DESH ION DAV IS,

            D efendant.


                                         INFO RM ATIO N

          TheA cting U nited StatesA ttonzey chargesthat:

          From on oraboutSeptem ber01,2012,through on oraboutM ay 31,2019,in M iam i-

   Dade County,in the Southern D istrictofFlorida,and elsew here,the defendant,

                                CLAU DETTE DESH IO N DA W S,

   did lcnowingly and willfully receive,conceal,and retain with the intentto convertto her ow n use

   and gain m oney ofthe U nited States and of a departm ent and agency thereof,thatis the Social

   SecurityAdministration,theaggregateamountofwhich exceeded$1,000,thatis,SocialSecurity
   benefits issued to &çE.W .,''know ing the m oney to have been stolen,purloined,and converted,in

   violation ofTitle 18,U nited States Code,Section 641.

                                 FORFEITURE ALLEGATIONS
                 The allegationsofthislnfonnation are hereby re-alleged and by thisreferencefully

   incorporated herein forthepurpose ofalleging forfeitureto the United StatesofA m erica ofcertain

   property in which the defendant,CLAU DETTE DESH IO N DA W S,hasan interest.

                 Upon conviction of a violation of Title 18,United Stated Code,Section 641,as

   alleged in this lnform ation,the defendant shallforfeitto the United States any property,realor
Case 1:21-cr-20445-JEM Document 1 Entered on FLSD Docket 08/31/2021 Page 2 of 6




  personal,which constitutesorisderived 9om proceedstraceableto such offense,pursuantto Title

   18,UnitedStatesCode,Section981(a)(l)(C).
         3.      Thepropertysubjecttoforfeitureasaresultoftheallegedoffenseincludes,butis
  notlimited to,a sum ofapproximately $114,710.20 in U.S.currency,which representsthetotal
  am ountoffunds involved in orderived from the alleged offense and m ay be soughtasa forfeiture

  moneyjudgment.
                 lfanyofthepropertysubjecttoforfeiture,asaresultofanyactoromissionofthe
  defendant:

               cannotbe located upon the exercise ofdue diligence;

           b. has been transferred orsold to,ordeposited w ith,a third party;

               hasbeenplacedbeyondthejurisdictionofthecourt;
           d. has been substantially dim inished in value;or

               hasbeen com m ingled w ith otherproperty w hich calm otbedivided w ithoutdiftk ulty;

  the United States shallbe entitled to the forfeiture of substitute property underthe provisions of

  Title21,UnitedStatesCode,Section853û8.
                                     IlntentionallyLeftBlank)
Case 1:21-cr-20445-JEM Document 1 Entered on FLSD Docket 08/31/2021 Page 3 of 6




         Al1pursuanttoTitle18,UnitedStatesCode,Sections981(a)(l)(C),andthepmceduresset
   forth in Title 21,United StatesCode,Section 853,as m ade applicable by Title 28,United States

   Code,Section2461(c).
                                                                    .          '''    .'

                                                            '
                                                           z,   7
                                                                .       .                  V.
                                                                    .


                                                  TU
                                                  .     AN TON I             ZALEZ
                                                  A CTIN G UN ITED          ATES A TTORN EY



                                                                                      J'e -
                                                  .
                                                   IE    L M .M A H1S
                                                  A SSISTAN T UNITED STA TES A TTORN EY
   Case 1:21-cr-20445-JEM Document 1 Entered on FLSD Docket 08/31/2021 Page 4 of 6
                                            UM TED STAT ESDISTRICT CoURT
                                            SO UTH ERN DISTRICT O F FLORIDA

  UM TED STATE SO F AM E W CA                            CASE NO.
   V.
  CLAUD ETTE DESH IO N D AVIS,                           CERTW ICATE OF TRIAI,ATTOR NEY *
                                                         SupersedingCaselnform ation:
                Defendant.                   /
    Courtoivision:tselectOnel                           Newdefendantts) U1Yes F-1No
   1-
    71Miami (----IKeyWest IQ FTL                        Numberofnewdefendants
   IN WPB I  - IFTP                                     Totalnumberofcotmts
        1. lhavecarefully consideredtheallegationsofthe indictm ent,thenumberofdefendants,thenum berofprobable
          w itnessesandthelegalcomplexitiesoftheIndictm ent/lnform ation attachedhereto.
        2. Iam awarethattheinform ation supplied on thisstatem entwillberelieduponby theJudgesofthisCourtin
           settingtheircalendarsand schedulingcrim inaltrialsunderthemandateoftheSpeedy TrialAct,
          Title28 U.S.C.Section 3161.         '
        3.Interpreter:(YesorNO) No
          Listlanguageand/ordialect N/A
        4.Thiscase willtake 0 daysforthepartiestotry.
        5.Pleasecheck appropriatecategory andtypeOfOffense listedbelow :
             (Checkonlyone)                           (Checkonlyone)
         I ()to5days             '(Z                  Petty             Cq
         11 6to10days             (71                 Minor      .      (7I
         1II 11to20days           I71                 Misdemeanor       IZI
         IV 21to60days            171                 Felony            rz
         V 61daysandover          IU
        6.HasthiscasepreviouslybeenfiledinthisDistrictCourt? (YesOrNo) No
           Ifyes:Judge                                  CaseNo.
           (Attachcopyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatter? (YesorNo) No
           Ifyes:M agistrateCase No.
           Related m iscellaneousnum bers:
           Defendantts)infederalcustodyasof
           Defendantts)instatecustodyasof
           Rule20 from theDistrictof
           lsthisapotentialdeathpenaltycase?(YesorNo) No
        7. Doesthiscase originatefrom am atterpendingin theCentralRegion oftheU.S.Attorney'sOffice priorto
           August992013(Mag.JudgeAlicia0.Valle)?(YesorNo) No
        8. Doesthiscase originatefrom am atterpendingin theNorthern Region oftheU.S.Attorney'sOftsce priorto
           August8,2014(Mag.JudgeShaniekM aynard?(YesorNo) No
        9. Doesthiscase originatefrom am àtterpendingin theCentralRegion oftheU .S.Attorney'sOfficepriorto
           October3,2019(Mag.JudgeJaredStrauss)?(YesorNo) No


                                                                         #
                                                                                                      0 'f *
                                                                     TIE
                                                                     '        L M .M AT S
                                                                     AssistantUnited StatesAtlorney
                                                                     FLA BarNo.         111642
*penaltyShectts)attachi                                                                                lkEv 3/19/21
Case 1:21-cr-20445-JEM Document 1 Entered on FLSD Docket 08/31/2021 Page 5 of 6




                            UNITED STA TES DISTR ICT C OUR T
                            SOU TH ERN DISTRICT O F FLO RIDA

                                      PEN M ZTY SH EET

   Defendant'sN am e: CLAUD ETTE D ESH ION D AW S

   CaseN o:

   Count#:1

   TheftofGovernm entFunds

  Title 18,U nited States Code,Section 641

   *M ax.Penalty: 10 Years'lm prisonm ent




   frR efersonly to possibleterm ofincarceration,doesnotinclude possible fines,restitution,
              specialassessm ents,parole term s,or forfeituresthatm ay be applicable.
Case 1:21-cr-20445-JEM Document 1 Entered on FLSD Docket 08/31/2021 Page 6 of 6




  A9455(R>.ol/e Yaivzrofaï
                         thdiœ ent

                                 UNITED STATESD ISN CT COURT
                                                     forthe
                                            Soqthem DistrictofFlorida

                  UnitedSWtzsöfM erica                 )
                          M.          .                )      Y NO.
                CLAUDETTEDESHION DAVIS.                )
    :       .               ''     -. .                )
        .
                        Deiol- t                       )
                                          W AIU ROYANO IW MENT
            Iuhderstandthatlhavebxaaccusedctoneormcrto/emvspwiishablebyïmprispnmentformorethnnone
  yeàr.IwasadvisçdinqpuAcourtofmyriglltsandtllenattaeoftl:eproposedchao sage stme,
           A% rreceivlgtlzisadviçesIwaivemyrighttoprosecutinnby iàdifttmeàtàndcorlsenttoppsecutioaby
  infotm ation.


  oatq:'
       1lasltûpj                                               C141644Tl'
                                                                        1,
                                                                        .**  -X -
                                                                          w.
                                                                           /'
                                                                            èl 7tt':fgzfawfk


                                                                            Dt
                                                                             gnrm'rptI/#e
                                                                                        .#l
                                                                                          ?e l'
                                                                                              xnttorney
                                                                              GraceM-Casas,Esq.
                                                                                         -
                                                                        Prlntedn- eo.#l/lH#m#'
                                                                                             zattorney


                                                                                 w     uœe -

                                                                            Judgen
                                                                                 sprîntedlm ear
                                                                                              lll'
                                                                                                 #e.
